                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION


JANIE M. NEEL                                                                     PLAINTIFF

v.                                          CIVIL NO. 17-03062

NANCY A. BERRYHILL, Commissioner                                                  DEFENDANT
Social Security Administration

                                MEMORANDUM OPINION

       Plaintiff, Janie M. Neel, brings this action pursuant to 42 U.S.C. §405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claim for a period of disability and disability insurance benefits

(DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial review,

the Court must determine whether there is substantial evidence in the administrative record to

support the Commissioner’s decision. See 42 U.S.C. §405(g).

I.     Procedural Background:

       Plaintiff protectively filed her application for DIB on September 14, 2014, alleging an

inability to work since June 10, 2014, due to depression, anxiety, PTSD, back injury, bone

fragments in hips, sleep apnea, and hypothyroidism. (Tr. 242-248, 288, 289). Plaintiff meets

last insured status through December 31, 2019. (Tr. 39). An administrative hearing was held

on April 21, 2016, at which plaintiff appeared with counsel and testified. (Tr. 62-103).

       By written decision dated June 3, 2016, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe – status

post right ankle arthroscopic surgery; cervical, thoracic, and lumbar degenerative disc disease;

history of thoracic spine compression fracture; degenerative joint disease; sacroiliitis; obesity;


                                                1
obstructive sleep apnea; chronic pain syndrome; diabetes mellitus; hypertension;

hypothyroidism; hip osteoarthritis; gastroesophageal reflux disease; cannabis abuse;

depressive disorder; posttraumatic stress disorder; generalized anxiety disorder; and borderline

personality disorder. (Tr. 39). However, after reviewing all of the evidence presented, the ALJ

determined that Plaintiff’s impairments did not meet or equal the severity of any impairment

listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr.

16). The ALJ found Plaintiff retained the residual functional capacity (RFC) to:

       [P]erform sedentary work as defined in 20 CFR 404.157(a) and 416.967(a),
       except the claimant can occasionally bend, stoop, kneel, and crouch; never
       crawl or climb ladders, ropes, or scaffolds; occasional exposure to dust,
       fumes, smoke, or chemicals; and she can understand, remember, and carry
       out more than simple instructions and tasks, but no complex instructions or
       tasks.
(Tr. 44). With the help of the vocational expert (VE), the ALJ determined that during the

relevant time period, Plaintiff was unable to perform any of her past relevant work, but would

be capable of performing work as an informational clerk, general clerk, or order clerk. (Tr. 48-

49).

       Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 12, 13).

II.    Applicable Law:

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirex v. Barnhart, 292 F. 3d 576, 583

(8th Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a

reasonable mind would find it adequate to support the Commissioner’s decision. The ALJ’s

decision must be affirmed if the record contains substantial evidence to support it. Edwards v.


                                               2
Barnhart, 314 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the

record that supports the Commissioner’s decision, the Court may not reverse it simply because

substantial evidence exists in the record that would have supported a contrary outcome, or

because the Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742,

747 (8th Cir. 2001). In other words, if after reviewing the record, it is possible to draw two

inconsistent positions from the evidence and one of those positions represents the findings of

the ALJ, the decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th

Cir. 2000).

       It is well established that a claimant for Social Security disability benefits has the

burden of proving her disability by establishing a physical or mental disability that has lasted

at least one year and that prevents her from engaging in any substantial gainful activity.

Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001; see also 42 U.S.C. §423(d)(1)(A).

The Act defines “physical or mental impairment” as “an impairment that results from

anatomical, physiological, or psychological abnormalities which are demonstrable by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §§423(d)(3).

A Plaintiff must show that her disability, not simply her impairment, has lasted for at least

twelve consecutive months.

       The Commissioner’s regulations require her to apply a five-step sequential evaluation

process to each claim for disability benefits: (1) whether the claimant had engaged in

substantial gainful activity since filing her claim; (2) whether the claimant had a severe

physical and/or mental impairment or combination of impairments; (3) whether the

impairment(s) met or equaled an impairment in the listings; (4) whether the impairment(s)

prevented the claimant from doing past relevant work; and (5) whether the claimant was able



                                               3
to perform other work in the national economy given her age, education, and experience. See

20 C.F.R. § 404.1520. Only if the final stage is reached does the fact finder consider the

Plaintiff’s age, education, and work experience in light of her RFC. See McCoy v. Schneider,

683 F.2d 1138, 1141-42 (8th Cir. 1982); 20C.F.R. SS404.1520, abrogated on other grounds by

Higgens v. Apfel, 222 F.3d 504, 505 (8th Cir. 2000); 20 C.F.R §404.1520.

III.   Discussion:

       Plaintiff raises only one issue in this matter: whether the ALJ erred in her RFC

determination.   Plaintiff argues that the ALJ erred by concluding that despite Plaintiff’s

physical pain, she could sustain concentration, persistence, and pace sufficient to maintain

employment. (Doc. 12, pp. 2-7).

        RFC is the most a person can do despite that person’s limitations.          20 C.F.R.

§404.1545(a)(1). It is assessed using all relevant evidence in the record. Id. This includes

medical records, observations of treating physicians and others, and the claimant’s own

descriptions of her limitations. Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005);

Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004). Limitations resulting from

symptoms such as pain are also factored into the assessment. 20 C.F.R. § 404.1545(a)(3). The

United States Court of Appeals for the Eighth Circuit has held that a “claimant’s residual

functional capacity is a medical question.” Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001).

Therefore, an ALJ’s determination concerning a claimant’s RFC must be supported by medical

evidence that addresses the claimant’s ability to function in the workplace. Lewis v. Barnhart,

353 F.3d 642, 646 (8th Cir. 2003). “[T]he ALJ is [also] required to set forth specifically a

claimant’s limitations and to determine how those limitations affect his RFC.” Id. “The ALJ

is permitted to base its RFC determination on ‘a non-examining physician’s opinion and other



                                              4
medical evidence in the record.’” Barrows v. Colvin, Civil No. 13-4087-MWB, 2015 WL

1510159 at *15 (quoting from Willms v. Colvin, Civil No. 12-2871, 2013 WL 6230346 (D.

Minn. Dec. 2, 2013).

       In the present matter, the ALJ gave little weight to the RFC assessments provided by

the state agency medical consultants. (Tr. 47). The RFC assessments provided at the initial

and reconsideration levels both provided a higher level of RFC than the ALJ’s final

determination. (Tr. 44, 110-113, 138-140, 156-158). The ALJ assigned these assessments

little weight because evidence received at the hearing level indicated that Plaintiff’s additional

medically determinable impairments required greater limitations. (Tr. 47). Specifically,

Plaintiff testified that she required the use of an ankle brace to prevent swelling; that weight

gain contributed to her pain; that she had fatigue and mental impairments; and that she had an

improvement of only 50% in her pain after steroid injection treatments. (Tr. 47).

       The ALJ gave little weight to the opinions of claimant’s counselor, Jan Camp, LPC,

LADAD, NCC, and her nurse, Jennifer Lamb, RN, BSN, as their opinions were inconsistent

with the objective medical evidence and Plaintiff’s reported daily activities. (Tr. 47). Jan

Camp opined that there was no possible way Plaintiff could hold a job due to her stress and

health problems. (Tr. 47, 604). The ALJ noted that opinion on the question of disability is

reserved to the Commissioner, and that Ms. Camp’s assertion was inconsistent with her

acknowledgement that Plaintiff drove for long periods each day and cared for her children.

(Tr. 47, 604). Nurse Lamb opined Plaintiff had intractable pain and her pain issues were

debilitating. (Tr. 47, 368). The ALJ held that this was inconsistent with Plaintiff’s treatment

record, as she had managed her pain through a variety of means including: medication, physical

therapy, steroid injections, and visiting the chiropractor. (Tr. 47). The ALJ also noted that



                                                5
Nurse Lamb was familiar with Plaintiff’s condition at her previous place of employment,

which required a significant amount of standing. (Tr. 48).

       The ALJ carefully examined the medical evidence of record in making the

determination to provide greater limitations than those opined by the state agency medical

consultants. (Tr. 45-). The ALJ considered Plaintiff’s treatment records that showed a history

of bilateral hip pain, and her positive response to treatment, in making the determination that

she should never crawl or climb ladders, ropes or scaffolds. (TR. 46). She considered

Plaintiff’s sleep apnea and gastroesophageal reflux disease, as well as her history of benefit

with use of CPAP machine and history of internal hemorrhoids in determining that Plaintiff

could have only occasional exposure to dust, fumes, smoke or chemicals. (Tr.46). The ALJ

considered Plaintiff’s BMI of over 33 throughout the record and her diagnosis of obesity, as

well as her testimony at the hearing that she had gained weight in determining that a restriction

to sedentary work was appropriate. (Tr. 46). The ALJ considered Plaintiff’s history of seeking

mental health treatment, as well as her counselor’s notes of numerous diagnoses and stress due

to her living situation and those of her children in determining that Plaintiff could carry out

more than simple instructions and tasks, but no complex instructions or tasks. (Tr. 46-47).

       Furthermore, the record shows that Plaintiff had a history of back pain and ankle pain.

Plaintiff had a history of extensive back problems including sacroiliitis, lumbar intervertebral

disc disorder, and lumbosacral spondylosis. (Tr. 427, 582, 584, 638). Her pain necessitated

the long-term use of opiates as well as steroid injections. (Tr. 431, 439, 444, 448, 501, 592,

620, 638, 652). Plaintiff also had a history of ankle pain with surgery upon her left ankle to

remove a loose body. (Tr. 457).




                                               6
       The Court finds that despite the ALJ’s assignment of little weight to all medical opinion

evidence provided, her RFC determination was based upon substantial evidence.

IV.    Conclusion

       Accordingly, having carefully reviewed the record, the Court finds substantial evidence

supporting the ALJ’s decision denying the Plaintiff benefits, and thus the decision is hereby

affirmed. The Plaintiff’s Complaint should be, and is hereby, dismissed with prejudice

       IT IS SO ORDERED this 20th day of November, 2018.

                                             /s/ Erin L. Wiedemann
                                             HON. ERIN L. WIEDEMANN
                                             UNITED STATES MAGISTRATE JUDGE




                                              7
